Citation Nr: 1214584	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-14 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 1983, followed by service in the Army National Guard.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The June 2006 rating decision had denied service connection for a back disorder and a neck disorder.  The Veteran had disagreed and perfected his appeal for both issues.  By way of a February 2012 rating decision, the RO granted service connection for intervertebral disc syndrome with degenerative arthritis to the lower spine, claimed as a back disorder, which constituted a complete grant to that issue on appeal.    

The issue of service connection for a neck disorder is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran separated from active service in June 1983 and enlisted with the California Army National Guard in July 1983, serving with the Guard until June 1993.  

Service treatment reports in the claims file contain his request for treatment for a stiff neck in November 1983.  The service clinician noted the Veteran reported having tumbled off his bike onto the street three weeks prior.  The clinician assessed post whiplash injury exacerbation.  The entire treatment entry makes no mention of the Veteran's duty status when the tumble off the bike occurred or his duty status on that day in November 1983 when he sought treatment for a stiff neck.  Current VA treatment records include a March 2006 cervical spine x-ray that found spondylosis at C6-C7.

Though the service representative referred to that day as one occurring during IDT training in the March 2010 VA Form 646, in his statements of record, the Veteran himself only referred very generally to the neck injury as occurring while he was in the Guard.  
Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA (active duty for training), or for injury, but not disease, incurred in or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2011). 

It is unclear when the Veteran had ACDUTRA or INACDUTRA during the nearly 10 years with the California Army National Guard.  Although the RO requested that the California National Guard verify the Veteran's periods of ACDUTRA, indeed verify all periods of service, in an April 2010 letter, the response contained two line of duty determinations (that both pertained to the back disorder, for which the Veteran is now service connected) and the NGB Form 22 that indicated the term of the Veteran's Guard service.  The response did not contain any indication of the dates of service that were considered ACDUTRA or INACDUTRA.  Remand is required to determine any additional periods of ACDUTRA and INACDUTRA.

After obtaining such records, the RO or AMC should determine whether the Veteran's tumble off his bike or the complaint of a stiff neck in November 1983 occurred during a period of ACDUTRA or INACDUTRA.  If such a neck injury or the complaint of the aggravation of a neck injury occurred during a period of ACDUTRA or INACDUTRA, the Veteran should be provided an examination and opinion addressing whether a current neck disability exists, and, if so, whether such disability resulted from an injury incurred in or aggravated by ACDUTRA or INDUTRA.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the issue of service connection for a neck disorder is REMANDED for the following action:

1.  Contact the appropriate Federal sources and the California Army National Guard and ask each of the agencies/units/organizations to confirm the specific dates (not retirement points) for the Veteran's periods of ACDUTRA and INACDUTRA between September 1983 and November 1983.  Copies of the Veteran's personnel records dated between September 1983 and November 1983 should be requested and included in the claims file.  

All such requests, and responses to such requests, should be appropriately documented in the claims file. 

If, after making reasonable efforts to obtain these records the RO/AMC is unable to secure them, notify the Veteran and (a) identify the specific records that are unobtainable; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran a reasonable opportunity to respond.  

2.  Determine whether the Veteran's November 1983 complaint of a stiff neck and the tumble from his bike three weeks prior, occurred during a period of ACDUTRA or INACDUTRA.  If, and only if, such an injury or complaint of a stiff neck occurred during a period of ACDUTRA or INACDUTRA, then schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any neck or cervical spine disability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records and VA treatment records, and the examination results, the examiner is requested to determine whether the Veteran has a neck or cervical spine disorder.  If a cervical spine disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability was caused by, has been aggravated beyond its natural progression by, or is otherwise related to ACDUTRA or INACDUTA.  

A complete rationale for all opinions must be provided.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

4. After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


